
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 90
        [WC Docket No. 10-90; Report No. 2987]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          In this document, a Petition for Reconsideration (Petition) has been filed in the Commission's Rulemaking proceeding by Elizabeth Bowles, President, on behalf of the Wireless Internet Service Providers Association.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before August 26, 2013. Replies to an opposition must be filed on or before September 3, 2013.
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street SW., Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ryan Yates, Wireline Competition Bureau (202) 418-7400 (phone) or (202) 418-0484 (TTY). 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of Commission's document, Report No. 2987, released July 30, 2013. The full text of document Report No. 2987 is available for viewing and copying in Room CY-B402, 445 12th Street SW., Washington, DC or may be purchased from the Commission's copy contractor, Best Copy and Printing, Inc. (BCPI) (1-800-378-3160). The Commission will not send a copy of this Notice pursuant to the Congressional Review Act, 5 U.S.C. 801(a)(1)(A), because this Notice does not have an impact on any rules of particular applicability.
        
          Subject: Connect America Fund, WC Docket No. 10-90, Report and Order, FCC 13-73, published at 78 FR 38227, June 26, 2013 and published pursuant to 47 CFR 1.429(e). See also § 1.4(b)(1) of the Commission's rules.
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Marlene H. Dortch,
          Secretary, Office of the Secretary, Office of Managing Director.
        
      
      [FR Doc. 2013-19234 Filed 8-8-13; 8:45 am]
      BILLING CODE 6712-01-P
    
  